Citation Nr: 1449803	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral skin disability of the feet.

4.  Entitlement to service connection for a bilateral hearing loss disability.  

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral knee disability.

6.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In July 2014, the Veteran testified in a video hearing before the undersigned, and a transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a cervical spine disability and for a low back disability, as well as for bilateral hearing loss, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The issues of entitlement to service connection for a low back disability, bilateral hearing loss and skin disorder were last denied by an October 2001 Board decision, which is the last final denial of these claims.   

2.  The evidence received since the October 2001 Board decision is new and raises a reasonable possibility of substantiating the claim for service connection for a low back disability and for bilateral hearing loss.   

3.  The evidence received since the October 2001 rating decision is not new and material to the issue of entitlement to service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim for service connection for a low back disability been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

2.  New and material evidence sufficient to reopen a previously denied claim for service connection for a bilateral hearing loss disability has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence sufficient to reopen a previously denied claim for service connection for a bilateral skin disability of the feet has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that the assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA should specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), 38 C.F.R. § 3.159 (2014).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed letters in April 2008 and November 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.  Those letters also notified the Veteran of the reason for the previous denial and of the need to submit new and material evidence and an explanation of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records, VA treatment records, and VA examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible."  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As part of this appeal, the Veteran is seeking service connection for bilateral hearing loss, a low back disability and skin disorder to the feet.  All three of these claims were previously denied by the RO in March 1994 and ultimately by the Board in October 2001 on the basis that a low back disability and bilateral hearing loss were not clinically observed, and that his skin disorder was not shown in service or was related to service.  The October 2001 Board decision was not appealed to the Court of Appeals for Veterans Claims, and has since become final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Based on a review of the evidence submitted since that time, the Board determines that the Veteran's claim for a skin disorder should not be reopened.  Specifically, while the evidence includes VA and private treatment records since October 2001 that shows treatment for a bilateral skin disability of the feet.  However, none provide any opinions as to the potential etiology of the disability, and do not tie the disability to active service in any way.  To the contrary, a May 2009 letter from the Veteran's treating VA physician indicates that the Veteran was treated for dermatitis of his feet in September 2008, January 2009, and April 2009, about 18 years after his service.  Therefore, while the additional evidence is "new" in that it was not previously reviewed by the RO, is not material, as it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

With respect to the Veteran's statements, the Board finds that the assertions that he was his skin disorder since active duty service are duplicative of the statements already included in the claims file and considered in the prior final decisions.  Although these statements include pictures of the Veteran's calluses, they do not indicate that they are related to active duty.  The remaining statements are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.

As for the Veteran's claims regarding his bilateral hearing loss and low back disabilities, the Board determines that they should be reopened.  Specifically, while there was no indication of either disorder at the time of the October 2001 Board decision, the evidence submitted since then indicate that both have been clinically observed.  Specifically, the Veteran has submitted a May 2009 letter from his VA treating physician, who stated that the Veteran has fallen no fewer than four times since January 2009 alone due to his knee instability, and that the physician surmised that the Veteran's back pain was related to his knee disability.  

The evidence also includes evidence since October 2001 indicating that the Veteran wears hearing aids that were prescribed by VA.  While this alone does not necessarily establish hearing loss for VA purposes, see 38 C.F.R. § 3.385 (2014), it is enough to reopen the claim under the low threshold described in Shade.  


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a low back disability is granted and the claim is reopened.  

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a bilateral hearing loss disability is granted, and the claim is reopened.  

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for a bilateral skin disability of the feet is denied.   



REMAND

The Veteran contends that he experiences cervical spine and low back disabilities, to include as secondary to his service-connected bilateral knee disability.  Specifically, the Veteran has asserted that he had two falls from repelling towers while in active service, with other service personnel landing on him due to repelling towers malfunctions, which hurt his neck and low back.  The Veteran has also alleged that he falls regularly due to his bilateral knee disability, and that he has hurt his neck and low back during those falls. 

It is true that Veteran underwent a thoracolumbar and cervical spine VA examination in August 2012, where the examiner opined that it was less likely than not that the Veteran's cervical spine and lower back disabilities were proximately due to, or a result of, the Veteran's service-connected bilateral knee disability.  However, the examiner's analysis was incomplete, as the Veteran's assertions of in-service injuries were not addressed.  Moreover, the examiner did not address the Veteran's reports of falls caused by his bilateral knee disability, and the effects, if any, that those falls had, and continue to have, on his cervical spine and low back disabilities.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current cervical spine and low back disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the record also indicates that the Veteran has been prescribed hearing aids, but there do not appear to be any audiograms measuring tonal thresholds.  As hearing loss is identified as a disability for VA purposes via hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, a VA examination is necessary before adjudication can proceed.  See Id.; 38 C.F.R. § 3.385 (2014).


Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

1. Obtain any outstanding VA (and private, if any) of the Veteran's medical treatment records from the all VA medical centers where the Veteran has received treatment for the period since February 2014.  It should be noted that the Veteran has claimed to receive treatment at VA facilities in: Tacoma/Seattle, Washington; Helena, Montana; Coeur D'Alene, Idaho; Kingman, Prescott, and Phoenix, Arizona; and San Diego and Los Angeles, California. 

2. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any cervical spine and low back disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  Based upon the examination results and the review of the record, the examiner should provide the requested opinions.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:   

a) Is it at least as likely as not (50 percent or greater probability) that any lumbar or cervical spine disability was incurred in service.

b) Is it at least as likely as not (50 percent or greater probability) that any cervical or lumbar spine disability is etiologically related to his service-connected bilateral knee disability, to specifically include due to any altered gait or falls. 


3. Schedule the Veteran a VA audiology examination to determine the nature and etiology of any diagnosed hearing loss.  All indicated studies deemed necessary by the examiner should be performed, and all findings of any tests should be reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any hearing loss is related to the Veteran's active service.  In providing this opinion, the examiner must consider the Veteran's statements regarding the onset of bilateral hearing loss and his statements regarding the continuity of symptomatology.

The examiner should set forth all pertinent findings, along with the complete rationale for all opinions and conclusions reached.

4. Then readjudicate the claims.  If the decisions are adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


